Citation Nr: 1313940	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gallstones, with pancreatitis, to include as secondary to service-connected hepatitis C.  

2.  Entitlement to service connection for kidney disability, to include as secondary to service-connected hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

In a November 2011 rating decision, the RO granted service connection for cirrhosis.  Because the Veteran has been granted the full benefit he sought, his claim of service connection for cirrhosis is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected hepatitis C disability caused his pancreatitis disorder and kidney disease.  

The Veteran was afforded a VA examination in May 2010.  Upon examination, the examiner provided the opinion that the Veteran's gallstones with pancreatitis and kidney disorder were not likely related to exposure to hepatitis C.  The examiner, however, did not offer a medical opinion addressing the theory of aggravation.  The RO should obtain an addendum to the May 2010 examination report that addresses the questions of whether the Veteran's gallstone/pancreatitis disorder and kidney disorder have been aggravated by his service-connected hepatitis C disorder.

In addition, VA treatment records dating up to September 2011 are contained in the claims file.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records dated since September 2011.  If any requested records are unavailable, then the file should be annotated as such. 

2.  After the above development is completed, the RO should request that the examiner who conducted the May 2010 VA examination to prepare an addendum to the examination report.  If the examiner who performed the VA examination is no longer available, the matter should be referred to another qualified person for the requested opinion.  If another examination is necessary in order to provide the requested opinions, then an examination should be scheduled.  The examiner should review the claims file, and such review should be noted in the report.  The examiner is asked to specifically address the following questions: 

(a)  Is it at least as likely as not that the Veteran's gallstones with pancreatitis has been aggravated by the service-connected hepatitis C?   

(b)  Is it at least as likely as not that the Veteran's kidney disorder has been aggravated by the service-connected hepatitis C?   

A complete rationale for all opinions should be set forth in the report.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.

Note:  The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

3.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


